{¶ 1} On July 27, 2007, appellant, Andre Corpening, filed a pro se motion for delayed appeal, pursuant to App.R. 5(A), from his judgment of conviction and sentence issued by the trial court on May 4, 2007.
 {¶ 2} Appellee filed its response in opposition to the motion on July 31, 2007.
 {¶ 3} App.R. 5(A) provides, in relevant part: *Page 2 
 {¶ 4} "After the expiration of the thirty day period provided by App.R. 4(A) for the filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave of the court to which the appeal is taken in the following classes of cases:
 {¶ 5} "(a) Criminal proceedings;
 {¶ 6} "(b) Delinquency proceedings; and
 {¶ 7} "(c) Serious youthful offender proceedings;
 {¶ 8} "(2) A motion for leave to appeal shall be filed with the court of appeals and shall set forth the reasons for the failure of theappellant to perfect an appeal as of right. Concurrently with the filingof the motion, the movant shall file with the clerk of the trial court anotice of appeal in the form prescribed by App.R. 3 and shall file acopy of the notice of the appeal in the court of appeals." (Emphasis added.)
 {¶ 9} In the present case, there are pages that are missing from appellant's motion for delayed appeal. Therefore, it is unclear as to whether he is offering any reasons for the delay in perfecting his appeal. In addition, he did not file a notice of appeal in the trial court concurrently with the filing of his motion for leave to appeal. See State v. Lao, 11th Dist. No. 2007-L-008, 2007-Ohio-1777; State v.Morris, 11th Dist. No. 2006-L-118, 2006-Ohio-5182. See, also, State v.Fisher (1988), 35 Ohio St.3d 22.
 {¶ 10} Therefore, appellant's motion is procedurally defective, and he has failed to invoke this court's jurisdiction. Accordingly, it is ordered that the motion for leave to file a delayed appeal is hereby overruled.
 {¶ 11} Appellant is not barred from filing a new motion for delayed appeal and notice of appeal that complies with App.R. 5(A) within a reasonable time. *Page 3 
 {¶ 12} Appeal dismissed.
  DIANE V. GRENDELL, J., MARY JANE TRAPP, J., concur. *Page 1